FILED
                                NOT FOR PUBLICATION                             JAN 03 2013

                                                                         MOLLY C. DWYER, CLERK
                        UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                                FOR THE NINTH CIRCUIT



In re: CHANDANA BASU,                               No. 10-60043

                  Debtor,                           BAP No. 10-1062


CHANDANA BASU,                                      MEMORANDUM *

                  Appellant,

  v.

LEONARD SOLONIUK, M.D.,

                  Appellee.



                               Appeal from the Ninth Circuit
                                Bankruptcy Appellate Panel
               Hollowell, Kirscher, and Markell, Bankruptcy Judges, Presiding

                               Submitted December 19, 2012 **

Before:          GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Chandana Basu appeals from the Bankruptcy Appellate Panel’s (“BAP”)


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
order denying reconsideration of its order dismissing her appeal for failure to

prosecute. We have jurisdiction under 28 U.S.C. § 158(d). We review for an

abuse of discretion, Nat’l Bank of Long Beach v. Donovan (In re Donovan), 871

F.2d 807, 808 (9th Cir. 1989) (per curiam), and we affirm.

      The BAP did not abuse its discretion in denying Basu’s motion for

reconsideration because Basu failed to establish grounds for such relief, and

instead, merely repeated arguments previously presented to and considered by the

BAP. See Fed. R. Civ. P. 60(b) (listing grounds for relief from judgment); Fed. R.

Bankr. P. 9024 (applying Fed. R. Civ. P. 60 to bankruptcy proceedings with

limited exceptions).

      We do not address arguments raised for the first time on appeal, including

Basu’s contentions regarding the merits of the bankruptcy court’s judgment in the

underlying Chapter 7 adversary proceeding against her. See Padgett v. Wright, 587

F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      Basu’s motion to augment the record with documents not relevant to the sole

issue properly on appeal is denied.

      AFFIRMED.




                                          2                                       10-60043